244 S.W.2d 210 (1951)
BELL et al.
v.
STATE.
No. 25566.
Court of Criminal Appeals of Texas.
December 12, 1951.
No attorney on appeal for appellant.
Henry Wade, Dist. Atty., J. J. Fagan, Asst. Dist. Atty., Dallas, George P., Blackburn, State's Atty., Austin, for the State.
WOODLEY, Commissioner.
Thomas Jefferson Bell was indicted for the offense of burglary, and was released upon appearance bond in the sum of $1,000 *211 appellants Joe J. Danna and Max Rudberg being his sureties.
On February 9, 1951, judgment nisi was rendered forfeiting said bond because of the failure of Bell to appear when his case was called for trial. Such forfeiture was made final on June 29, 1951, service being had on the sureties who gave notice of appeal.
The state moves to dismiss the appeal. Appellant having failed to file brief in accordance with Art. 866, C.C.P. and Rules 414 and 415, Texas Rules of Civil Procedure, the motion is granted. See Taylor et al. v. State, Tex.Cr.App., 216 S.W.2d 206 and cases there cited.
The appeal is dismissed.
Opinion approved by the court.